Citation Nr: 1643136	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  12-26 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, claimed as back trauma with spasms.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.  

3.  Entitlement to service connection for a low back disability, claimed as back trauma with spasms.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to July 1988 and from October 1990 to May 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the instant claims based on findings that the Veteran had not submitted new and material evidence, and granted service connection for irritable bowel syndrome (IBS).  

With respect to the scope of the matters on appeal, the Board observes that a February 1998 rating decision denied service connection for "dizziness, back trauma, multiple joint pain, sinusitis, bilateral foot trauma, headaches, [and] rhinitis" and for "chronic fatigue syndrome, spasms, sleep disorder, shakes, [and] loss of feeling in extremities."  Based on filings from the Veteran, including the Veteran's March 2010 claim, October 2010 notice of disagreement, and September 2012 VA Form 9, and a February 2013 brief from the Veteran's representative, the Veteran's current requests to reopen previously denied claims for service connection are limited to a low back disability and headaches.  As there is no indication that the Veteran intended for his claims to include other symptoms or conditions noted in the February 1998 rating decision, the Board finds that the RO has appropriately characterized the matters on appeal and finds no reason to expand the scope of the Veteran's claims.  

Additionally, the Board notes that the matters on appeal initially included entitlement to an initial increased rating for service-connected IBS.  In August 2012, during the pendency of the appeal, the RO increased the evaluation for the Veteran's IBS from 10 to 30 percent, effective March 11, 2010, the date of the Veteran's claim for service connection for IBS.  As set forth in the rating decision, a 30 percent rating is the highest evaluation for IBS under the Ratings Schedule, and therefore, the decision constitutes a complete grant of the issue sought on appeal.  As this decision constitutes a full grant of the benefit sought, and there is no indication that the Veteran disagrees with the rating decision, the issue of entitlement to an initial increased rating for IBS no longer remains on appeal.  Cf. AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The Board observes that various documents have been added to the Veteran's claims file since the issuance of the August 2012 Statement of the Case, including VA treatment records dated through November 2016 and records from the Social Security Administration.  Additionally, these records were added to the Veteran's claims file without a waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ).  However, given that the Board is reopening the Veteran's claim for service connection for a low back disability and remanding the remaining claims, the Board may consider the evidence in the first instance with no prejudice to the Veteran.  See 38 C.F.R. § 20.1304(c) (2015).  

The issue of entitlement to service connection for a low back disability and the issue of reopening the claim for service connection for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An unappealed February 1998 rating decision denied entitlement to service connection for back trauma and spasms based on a determination that the evidence failed to establish a relationship between the Veteran's claimed condition and his active military service.  



2.  New and material evidence received since the February 1998 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a low back disability.  


CONCLUSIONS OF LAW

1.  The February 1998 rating decision, which denied the Veteran's claim for service connection for back trauma and spasms, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2015).  

2.  The additional evidence received since the February 1998 rating decision is new and material, and the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, given the favorable disposition below as to reopening the claim of entitlement to service connection for a low back disability, the Board need not assess VA's compliance with the Veterans Claims Assistance Act with respect to reopening the Veteran's claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

To reopen a claim that has been denied by a final decision, the claimant must present new and material evidence with respect to the claim.  38 U.S.C.A. § 5108.  "New evidence" means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and it views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  See id. at 120-23.  

In the instant case, the RO denied the Veteran's original claim for service connection for back trauma and spasms in February 1998.  In pertinent part, the RO denied the Veteran's claim because the evidence of record did not demonstrate a plausible relationship between the Veteran's active military service and his claimed condition.  As the Veteran never initiated an appeal of the RO's February 1998 decision, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103.  The Veteran filed the instant claim to reopen the issue of entitlement to service connection for a low back disability in March 2010.  

At the time of the last final rating decision in February 1998, whereby the RO denied the Veteran's claim of entitlement to service connection for back trauma and spasms, the evidence consisted of the Veteran's service treatment records, VA examinations dated in December 1997, and private treatment records from both the Orlando Orthopedic Center and Orlando Regional Healthcare Systems dated between May 1993 and December 1996.  The Board notes that the Veteran's service treatment records show no treatment for, or diagnosis of, a back condition during active military service.  

Additional evidence added to the claims file since the February 1998 rating decision includes a letter from VA physician S. Gelovich, VA treatment records dated through November 2016, and a buddy statement from M.C., who identified himself as a former team leader of the military police unit to which the Veteran was assigned.  According to M.C., the Veteran's responsibilities while serving in the military police unit included moving and securing ammunition.  M.C. stated that the Veteran injured his back moving weapons during one of the company's moves and went to sick call.  M.C. also wrote that the company's First Sergeant ordered the Veteran not to move weapons during the deployment.  Particularly in light of the buddy statement from M.C., which indicates that an in-service back injury occurred, the Board concludes that the additional evidence presented is new and material because it was not of record at the time of VA's final rating decision in February 1998, and it raises a reasonable possibility of substantiating the Veteran's claim.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim for service connection for a low back disability pursuant to 38 C.F.R. § 3.156(a).  However, as will be explained below, the Board finds that further development is necessary before the merits of the Veteran's claim can be addressed.  

With respect to the Veteran's request to reopen his claim for service connection for headaches, as will be explained below, the Board finds that it is appropriate to defer adjudication of this issue pending further development on remand.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened, and to this extent only, the appeal is granted.  


REMAND

The Veteran is seeking service connection for a low back disability and for headaches.  Before a decision can be reached on these claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
As noted above, in an August 2015 statement, one of the Veteran's fellow service members reported that the Veteran injured his back while moving weapons and went to sick call.  M.C. also noted that the company's First Sergeant ordered the Veteran not to move weapons during the deployment.  While there are no service treatment records documenting treatment for a back-related injury, M.C.'s statement suggests that there may be personnel records that are pertinent to the Veteran's claim.  As such, on remand, the AOJ should attempt to obtain the Veteran's military personnel records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  

Under the duty to assist, VA must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination or opinion is necessary when the evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of a disability or symptoms of a disability, and indicates that the claimed disability or symptoms may be associated with the claimant's active military service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  A review of the Veteran's VA treatment records show assessments and/or diagnoses of degenerative disc disease of the lumbar spine and lumbar spondylosis with back pain during the course of the appeal, and the above-noted buddy statement from M.C. indicates that the Veteran injured his back during active military service.  Thus, to the extent that the Veteran claims that his current low back disability is due to injuring his back while moving weapons during active military service, the Board finds that a VA examination that addresses the etiology of the Veteran's claimed low back disability is warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.  

With respect to the Veteran's request to reopen his claim for service connection for headaches, the Board notes that an April 2012 VA neurology consult note documents intermittent headaches with interval worsening since starting pain medication for lumbago and degenerative joint disease of the cervical spine.  Thus, the record indicates that the Veteran's claimed headaches condition might be caused or aggravated by his claimed low back disability.  Therefore, the requested medical opinion may pertain to the Veteran's request to reopen his claim for service connection for headaches, and the Board finds that it is appropriate to defer adjudication of this issue until the requested development has taken place.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain the Veteran's official military personnel file.  

2. Obtain any relevant VA treatment records not already associated with the claims file since they were last uploaded in November 2016.

3.	Thereafter, schedule the Veteran for a VA examination with an appropriate medical examiner to determine the nature and etiology of his claimed low back disability.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  The examiner should respond to the following inquiries, and all findings should be set forth in detail:  

a)	The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed low back disability.  

If the examiner does not find current diagnoses pertaining to the Veteran's claim for a low back disability, to include degenerative disc disease of the lumbar spine or lumbar spondylosis, the examiner should address VA treatment records documenting such assessments and/or diagnoses, to include a September 2010 physical therapy treatment record and a September 2015 orthopedic surgery note.  

b)	The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed low disability is caused by, or otherwise etiologically related to, his active military service.  

In rendering this opinion, the examiner should, at a minimum, note and address the August 2015 buddy statement from M.C., which reports that the Veteran injured his back moving weapons during active military service.

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity and symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A complete rationale should be provided for any opinion expressed.  

4.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claims.  If any benefits sought are not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matters should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


